DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2- claims 5-6 and 17- in the reply filed on 21 April 2022 is acknowledged.  However, the arguments presented during the interview on 18 April 2022, and the corresponding claim amendments, are persuasive and, therefore, the restriction requirement has been withdrawn.

Claim Objections
Claims 3, 8, and 13 are objected to because of the following informalities:  
Claim 3: On Line 3, the Examiner assumes that there should be a --.-- after “back reflection”.
Claim 8: On Line 2, the Examiner assumes that “plurality of partial,” should actually be --plurality of partial reflections,--.
Claim 13: On Line 3, the Examiner assumes that “beam caustics” should actually be --beam caustic--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 14, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weick (US 9,511,450, disclosed in IDS 07 July 2020), hereinafter Weick.
Claim 1: Weick discloses a device (Fig. 1) for detecting a focal position of a machining laser beam (2) in a laser machining head (1), comprising:
an optical element (4) arranged in a portion of said laser beam (2) that is converging towards a focus (F), the optical element (4) decoupling at least one back reflection from the laser beam path (Col. 6, Lines 42-51); and
a sensor arrangement (6) for detecting beam properties of said laser beam (2) in the region of said focus (F) along the direction of propagation (Z-axis) (Col. 6, Line 64 - Col. 7, Line 3), said sensor arrangement (6) measuring the decoupled reflection of said laser beam (2) at at least two locations (P1 and P2) offset from each other along the direction of propagation for determining the current focal position (Col. 7, Lines 16-23).

Claim 5: Weick further discloses wherein said sensor arrangement (6) includes at least one spatially resolving detector (6), wherein said spatially resolving detector (6) is arranged to be inclined with respect to the beam propagation direction of the back reflection (Col. 6, Line 64 - Col. 7, Line 3).

Claim 6: Weick further discloses wherein said sensor arrangement includes at least one spatially resolving detector (6) (Col. 6, Line 64 - Col. 7, Line 3), wherein said spatially resolving detector (6) is movable into a plurality of positions inclined with respect to the beam propagation direction of the back reflection (the detector is typical tilted between 5[Symbol font/0xB0] and 25[Symbol font/0xB0], Col. 7, Lines 4-15).

Claim 14: Weick discloses a method (using the device of Fig. 1) for detecting a focal position of a machining laser beam (2) in a laser machining head (1), comprising the following steps:
decoupling at least one back reflection from the laser beam path by means of an optical element (4) arranged in a portion of said laser beam (2) that is converging towards a focus (F) (Col. 6, Lines 42-51), 
detecting beam properties of said laser beam (2) in the region of said focus (F) along the direction of propagation (Z-axis) thereof by means of a sensor arrangement (6) (Col. 6, Line 64 - Col. 7, Line 3), and
measuring the decoupled back reflection of said laser beam (2) for determining the current focal position at at least two locations (P1 and P2) offset from one another along the direction of propagation (Col. 7, Lines 16-23).

Claim 17: Weick further discloses wherein a spatially resolving detector (6) (Col. 6, Line 64 - Col. 7, Line 3) is moved into a plurality of positions inclined with respect to the beam propagation direction of the back reflection (the detector is typical tilted between 5[Symbol font/0xB0] and 25[Symbol font/0xB0], Col. 7, Lines 4-15) in order to detect the beam diameter of the back reflection at a plurality of locations offset from one another along the direction of propagation (Col. 7, Lines 24-28).

Claim 20: Weick further discloses wherein the optical element (4) is arranged in the propagation direction of the laser beam (2) after a focusing optics (7) (Col. 6, Lines 42-46).

Claim 21: Weick further discloses wherein the optical element (4) is arranged in the propagation direction of the laser beam (2) after a focusing optics (7) (Col. 6, Lines 42-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weick.

Claim 3: Weick further discloses wherein said sensor arrangement includes at least one spatially resolving detector (6) (Col. 6, Line 64 - Col. 7, Line 3), but does not explicitly disclose wherein said spatially resolving detector is arranged to be displaceable along a beam propagation direction of the back reflection.
 	However, Weick does disclose wherein the focusing lens (7) is displaced by a displacement device (12a) to change the size of the beam spots (8a,8b) (Col. 7, Lines 28-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weick’s device by arranging the displacement device to instead displace the spatially resolving detector for the purpose of achieving the same result- measuring different beam spot sizes- without the risk of causing misalignment of the focusing lens.

Claim 4: Weick further discloses wherein said sensor arrangement includes at least one spatially resolving detector (6) (Col. 6, Line 64 - Col. 7, Line 3), wherein the back reflection decoupled from the laser beam path can be directed onto said spatially resolving detector (6) by means of a deflection element (13) (Col. 6, Line 64 - Col. 7, Line 3), but does not explicitly disclose wherein the deflection element is arranged to be displaceable along the beam propagation direction of the back reflection.
	However, Weick does disclose wherein the focusing lens (7) is displaced by a displacement device (12a) to change the size of the beam spots (8a,8b) (Col. 7, Lines 28-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weick’s device by arranging the displacement device to instead displace the deflection element for the purpose of achieving the same result- measuring different beam spot sizes- without the risk of causing misalignment of the focusing lens.
 

Allowable Subject Matter
Claims 7-13, 15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 1, wherein said sensor arrangement includes a non-spatially-resolving sensor or detector or a power detector or a photodiode, the position of which is changeable in the direction of propagation of the back reflection relative thereto in order to measure the intensity of the back reflection near the beam axis thereof at different locations.
Claims 8-11: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 1, wherein the decoupled back reflections are split by means of a deflection unit into a plurality of partial reflections, the optical paths of which from the last surface of a focusing optics to a sensor or detector of said sensor arrangement are different from one another.
Claim 12: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 1, wherein the decoupled back reflection is split into at least two partial back reflections by at least one beam splitter and directed to at least two sensors or detectors of said sensor arrangement.
Claim 13: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 1, wherein said sensor arrangement comprises a scattering medium arranged along an optical axis of the back reflection, wherein, for observation of the beam caustic, scattered light emanating from the back reflection is imageable onto a detector using an imaging optics.
Claim 15: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 14, wherein the intensity of the back reflection near the beam axis thereof is measured as the beam property of said laser beam at different locations by means of a non-spatially-resolving sensor or detector of said sensor arrangement, the position of which in the direction of propagation of the back reflection is changeable relative thereto.
Claim 18: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 14, wherein the decoupled back reflections are split by means of a deflection unit into a plurality of partial reflections, the optical paths of which from the last surface of a focusing optics to a sensor or detector of said sensor arrangement are different from one another such that each of the plurality of back reflections is associated with a location on the beam axis.
Claim 19: None of the prior art of record, alone or in combination, teaches or discloses the device according to claim 14, wherein the back reflection is guided through a scattering medium of said sensor arrangement, and in that, as the beam property of said laser beam, scattered light emanating from the back reflection is imaged onto a detector by means of an imaging optics for observing the beam caustic.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896